Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 4/1/2021 is acknowledged.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Claim 1: in line 2, “body” should read “a body”.
Claim 6: in line 2 “along axis” should read “a long axis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes “the stent” in line 5, which lacks clear antecedent basis. For the purposes of claim interpretation, “the stent” in line 5 is being treated as though it reads “the body”. Note that claim 6 should also be amended to read “the body” instead of “the stent”.
Claim 8 includes that the metal organics release “a titanium containing layer” on “the surface of the stent assembly”. As best understood in view of the specification, the titanium containing layer of claim 8 and the previously recited titaniferous layer (line 4 of claim 1) are one and the same, but are not claimed as such. Additionally, “the surface of the stent assembly” lacks clear antecedent basis. In particular, the previously recited “surface” (line 4 of claim 1) refers to a surface of titaniferous layer (of the body). A titanium containing layer is not deposited onto the titaniferous layer as best understood in view of the specification. For the purposes of claim interpretation, claim 8 is being treated as though it reads “…wherein the metal organics release the titaniferous layer onto the body of the stent assembly”.  
Claims 2-7 depend from claim 1 and are therefore also indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leanna et al. (US 2007/0270931) in view of Breme (US 6,057,031). Leanna discloses a stent assembly adapted to be implanted in a blood vessel comprising a body formed of a plurality of interconnected struts (i.e., strands of braid) that are attached to one another to form a plurality of cells or openings, wherein at least a portion of the body comprises polypropylene ([0021]) upgraded with a surface of titaniferous layer (i.e., titanium coating as per par. [0022]). The limitation “the titaniferous layer being provided on the stent via a plasma-assisted chemical vapour deposition process” is considered a product-by-process limitation (See MPEP 2113 . 
However, Breme discloses that it is well known to apply a titaniferous layer to a vascular prosthesis made of polypropylene (col. 4, ll. 49-57) via a plasma-assisted chemical vapour deposition process (see entire document, esp. col. 1, ll. 50-col. 10; col. 4, ll. 17-38; col. 8, ll. 20-67; claim 6 of Breme) in order to avoid damage to the plastic substrate by the coating process and attain adequate adhesion of the titaniferous layer to the polypropylene substrate despite the extreme differences in the properties of the layer and the substrate. It would have been obvious to one of ordinary skill in the art to have modified the device of Leanna such that the titaniferous layer of the stent assembly of Leanna is provided by plasma-assisted chemical vapour deposition as taught by Breme in order to provide a titaniferous layer that has good adhesion to the polypropylene stent, avoids damage to the polypropylene stent, and has better corrosion resistance and biocompatibility (col. 4, ll. 17-38). 
Regarding claim 2, as a result of the plasma-assisted chemical vapour deposition process, at least a portion of the body comprises an outer surface of titanium carboxynitride (see abstract and claim 1 of Breme, noting that Boron is optional). 
Regarding claim 3, at least a portion of the body comprises both a flexible polypropylene portion and a biocompatible titanium layer (forming the titaniferous layer), since the layer is formed as a coating on the polypropylene stent.
Regarding claims 4-6, the body forms a cylindrical shape and the struts comprise a braided material (fig. 1, 3; [0020]), the struts extending longitudinally and transversely relative to a long axis of the stent. That is to say, each strut (i.e., strand of braid) has both a longitudinal 
Regarding claim 7, the plasma-assisted chemical vapour deposition process works with assistance of metal organics that decompose at a predetermined reaction temperature (col. 3, ll. 24-67 of Breme).
Regarding claim 8, please see the 35 USC 112b rejection above. The metal organics release the titaniferous layer onto the body of the stent assembly (col. 6, ll. 56-col. 7, ll. 4 of Breme).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lehle et al. (See PTO-892; NPL) discloses coating a polymeric substrate, in particular a polypropylene vascular prosthesis, with a titaniferous layer (titaniumcarboxonitride) via plasma-assisted chemical vapor deposition (see entire document). 
Breme et al. (See PTO-892; NPL) discloses coating a polymeric substrate, in particular polypropylene medical devices, with a titaniferous layer via plasma-assisted chemical vapor deposition (see entire document).
US 2002/0049152 to Nock et al. discloses that it is known to deposit a titaniferous layer on a polypropylene stent via plasma-assisted chemical vapor deposition ([0038], [0119], [0120],[0121]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 4/8/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771